Title: To George Washington from Brigadier General Jedediah Huntington, 27 July 1779
From: Huntington, Jedediah
To: Washington, George


        
          Dear Sir
          Neilsons Point [N.Y.] 27 July 1779
        
        I have stated the subject of your Excellency’s Requisition, with my Opinion, in the few following Cases.
        
        That the Army immediately under sir H. Clinton is stronger than that under the immediate Command of your Excellency.
        That all their Men fit for Duty may be safely drawn from the Posts at & near N. York whilst their main force lies between N.Y. & the High Lands.
        That they command the River and can, on short Notice, bring a superior force into the field.
        That the posts at Kings Ferry may be evacuated to favour any capital Operation & again possessd without any great Difficulty.
        That the Posts on the High Lands must not be left without a very sufficient Garrison & ample supplies of Ammunition.
        That an Attack in form on both or one of the Posts at Kings ferry would occasion too great an Expenditure of the latter considering our present Stores.
        That were the Enemys comparative strength less than at present by three thousand Men and our Stock of Ammunition would admit, I should advise a serious Attack on the posts at Kings Ferry.
        That a Feint may now be eligible in Order to divert them from a plundering & burning Expedition or reinforcing their southern Army.
        I can think of no other Operation worth undertaking under present Circumstances. I am, with submission, Your Excellency’s affectionate and obedient servant
        
          Jed. Huntington
        
      